Stephens, J.
This court having held that the trial court did not err in granting a nonsuit in this ease (25 Ga. App. 623, 103 S. E. 852), and the Supreme Court on certiorari having reversed this judgment 152 Ga. (108 S. E. 468), the judgment of affirmance originally rendered by this court must be vacated and the judgment of the trial court reversed.

Judgment reversed.


Jenhims, P. J., and Hill, J., eoncw-

Trover; from city court of Savannah — Judge Freeman. October 30, 1919.
The Supreme Court, in its decision reversing the judgment of the Court of Appeals in this case, held that “ in this State a secretary of a banking corporation who is not a stockholder therein, or otherwise beneficially or pecuniarily interested in the transaction,' is not disqualified from attesting, as an official witness, a deed of conveyance in which the corporation is the grantee.”
Anderson, Cann, Cann & Walsh, for plaintiff.
George H. Richter, for defendant.